Citation Nr: 1701229	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain prior to August 25, 2015 and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for a lumbar strain, evaluated as 10 percent disabling.  

The Veteran testified before the Board at an August 2015 Travel Board hearing in Waco, Texas.  A transcript of the hearing is of record.  

In a December 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent for the Veteran's lumbar strain prior to August 25, 2014 and granted rating of 40 percent, but no more, thereafter.  The Board also granted service-connection for bilateral lower extremity radiculopathy, each evaluated at 20 percent disabling.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Partial Remand (JMPR) and Order, the Court found the Board had failed to fulfill VA's statutory duty to assist, as discussed in the Remand below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As found by the August 2016 JMPR, VA failed to fulfill its duty to assist the Veteran.  In making the above finding, the parties highlighted that the record indicates the existence of potentially relevant and outstanding private medical records.  The Board failed to ask the Veteran for a release of records form in order to obtain the records identified.  On Remand, any outstanding VA or non-VA treatment records (with necessary authorizations) must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or non-VA medical records (with necessary authorizations) including records from the following locations:

	(a) Atlanta VAMC beyond November 2014;

(b) Pain Relief Clinics MD (Dr. E.S.) from May 2015 and beyond; and
   
(c) Eastside Medical Center in Snellville, GA (Dr. S.) from November 2013 and beyond.

The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him, including those mentioned above, for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2.  Then, after conducting any further action required based on the above development, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

